DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-5,15-16,19,22, 29,30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1,19, 29,30 recite “determining, for a user equipment (UE) in an idle mode or an inactive mode, a reference signal configuration, wherein the reference signal configuration is for a channel state information reference signal or a tracking reference signal” It is unclear how a UE in inactive or idle mode can make use of reference signals.

 Claim 4,22 are unclear, the term “a particular RNTI” in the claim is unknown. 



Claim 15 is unclear, the phrase "subset of available parameters" in the claim is unclear.

Claim 16 is unclear, the phrase "relationship with at least one other value" in the claim is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10,19-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sang to (US20190045481)
Regarding claims 1,19, 29,30 Sang teaches method of wireless communication performed by a base station (BS), comprising: determining, for a user equipment (UE) in an idle mode or an inactive mode, a reference signal configuration,( [0095] UEs that are in RRC idle (RRC_IDLE) mode during the DRX ON interval of the UEs monitor a physical downlink control channel (PDCCH) for a paging radio network temporary identifier (P-RNTI))  wherein the reference signal configuration is for a channel state information reference signal or a tracking reference signal;( [0113] Downlink (CRS) measurement. [0114] If the PO is for the UE by the network and the paging message is indeed sent in the UE's DRX ON interval, the UE performs physical broadcast channel (PBCH) or master information block (MIB), and PDCCH or system information block (SIB) decoding. [0115] If the PSS or SSS measurement meets the cell search criteria (during consecutive PSS or SSS measurements by the UE in between two POs, for example))  and transmitting, to the UE, a message including information identifying the reference signal configuration( [0101] discloses A scheduling assignment conveyed on the PDCCH that is addressed to the P-RNTI (which is shared by all UEs) provides information about the paging messages. The delivery channel is cell specific because both the assisting reference signal (the cell specific reference signal (CRS)) and the scrambling code are derived from the physical cell identity (PCI))Regarding claims 2,20 Sang teaches The method of claim 1, wherein the message is a system information block or a master information block([0114] If the PO is for the UE by the network and the paging message is indeed sent in the UE's DRX ON interval, the UE performs physical broadcast channel (PBCH) or master information block (MIB), and PDCCH or system information block (SIB) decoding).Regarding claims 3,21 Sang teaches The method of claim 1, wherein the information identifying the reference signal configuration is included in a reserved bit field or a dedicated bit field of the message( [0099] 1-bit paging information may be sent in the PDCCH upon a PF or PO for a group of possible UEs that hashes to the same PF or PO for DRX ON and page monitoring).Regarding claims 4,22 Sang teaches The method of claim 1, wherein the message is a physical downlink control channel message transmitted with a particular radio network temporary identifier (RNTI) value( [0101] discloses A scheduling assignment conveyed on the PDCCH that is addressed to the P-RNTI (which is shared by all UEs) provides information about the paging messages.Regarding claim 5, Sang teaches The method of claim 4, wherein the message is a short message([0114] If the PO is for the UE by the network and the paging message is indeed sent in the UE's DRX ON interval).Regarding claims 6,23 Sang teaches The method of claim 4, wherein the particular RNTI value is a paging RNTI value( [0101] discloses A scheduling assignment conveyed on the PDCCH that is addressed to the P-RNTI (which is shared by all UEs) provides information about the paging messages.Regarding claims 7,24 Sang teaches The method of claim 4, wherein the physical downlink control channel message includes an explicit indicator of the reference signal configuration or an indicator of a change to the reference signal configuration([0119] Discloses Support for the paging channel design for at least the RRC idle mode includes the paging message being scheduled by DCI and is carried in the NR-PDCCH and is transmitted in the associated NR-PDSCH. Information about paging that triggers UE beam reporting (if supported) is an item for future study. It is noted that the information about paging is in the DCI and that the information about paging is in a non-scheduled physical channel).Regarding claims 8,25 Sang teaches The method of claim 1, wherein the message is a paging message([0114] If the PO is for the UE by the network and the paging message is indeed sent in the UE's DRX ON interval).Regarding claims 9,26 Sang teaches The method of claim 8, wherein the paging message is a physical downlink shared channel message scheduled by a physical downlink control channel message( [0101] discloses A scheduling assignment conveyed on the PDCCH that is addressed to the P-RNTI (which is shared by all UEs) provides information about the paging messages).Regarding claims 10,27 Sang teaches The method of claim 8, wherein the paging message is a dedicated message for conveying the reference signal configuration( [0101] discloses A scheduling assignment conveyed on the PDCCH that is addressed to the P-RNTI (which is shared by all UEs) provides information about the paging messages).

Regarding claim 15, Sang teaches The method of claim 1, wherein the reference signal configuration is limited to a subset of available parameters([0101] discloses The delivery channel is cell specific because both the assisting reference signal (the cell specific reference signal (CRS)) and the scrambling code are derived from the physical cell identity (PCI))Regarding claim 16, Sang teaches The method of claim 1, wherein at least one value of the reference signal configuration is indicated implicitly based at least in part on a defined relationship with at least one other value([0101] discloses The delivery channel is cell specific because both the assisting reference signal (the cell specific reference signal (CRS)) and the scrambling code are derived from the physical cell identity (PCI)).Regarding claims 11,28, Sang teaches The method of claim 8, wherein the paging ([0011] discloses  system information between the first and the third device, e.g., for synchronization in any dimension (for example, time, frequency, code or RACH preamble, beam, or space), random access (dedicated RACH or common RACH), connection setup (identification, security information, dedicated bearer for data or control), page or page response messages or their contents, AU or location update messages, or scheduled paging opportunities (e.g., DRX pattern, PF, PO, time slots, implicit or explicit SSB indices)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang to (US20190045481) in view of Abedini to (US20180063835)Regarding claim 12, Sang does not explicitly teach wherein the message is a radio resource control message
However, Abedini teaches wherein the message is a radio resource control message([0055] discloses  eNB 310 in communication with a UE 350 in an access network…  provides RRC layer functionality associated with broadcasting of system information (e.g., MIB, SIBs))

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Sang to include wherein the message is a radio resource control message, as suggested by Abedini. This modification would benefit the system to reliably convey configuration information.  Regarding claim 13, the combination of  Sang and Abedini teaches wherein the radio resource control message is a release message to trigger the UE to perform a radio (Abedini [0055] discloses  provides RRC layer functionality associated with broadcasting of system information (e.g., MIB, SIBs), RRC connection control (e.g., RRC connection paging, RRC connection establishment, RRC connection modification, and RRC connection release))Regarding claim 14, Sang teaches wherein the radio resource control message is a tracking area update or radio access network based notification area update message, ([0011] discloses location update messages,) and wherein transmitting the message comprises: transmitting the message when the UE is in a connected mode([0156] discloses establish a RRC connection (events 627, 629, 631, and 633) or paging UE 605 and paged TRP 607 may exchange messaging to synchronize based on the UE context and states and paging UE 605 sends the uplink data).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang to (US20190045481) in view of Wu to (US20200313818)
Regarding claim 17, Sang does not explicitly teach wherein the information identifying the reference signal configuration is an indicator of a selection of the reference signal configuration from a defined set of available reference signal configurations
([0083] discloses an indication of the demodulation reference signal configuration used by first receiver to measure and generate a feedback to a first transmitter, wherein the indication comprises a density value and a comb offset)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Sang to include wherein the information identifying the reference signal configuration is an indicator of a selection of the reference signal configuration from a defined set of available reference signal configurations, as suggested by Wu. This modification would benefit the system as a design choice.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang to (US20190045481) in view of Wong to (US20160050053)
Regarding claim 18, Sang does not explicitly teach wherein the information identifying the reference signal configuration explicitly identifies a first subset of parameters of the reference signal configuration, to enable blind decoding in connection with a second subset of parameters of the reference signal configuration 

However, Wong teaches wherein the information identifying the reference signal configuration explicitly identifies a first subset of parameters of the reference signal configuration, ([0004] discloses The interfering cell reference signals that are signaled to the user equipment by its serving cell are a subset of the parameters used in network-assisted interference cancellation and suppression (NAICS)) to enable blind decoding in connection with a second subset of parameters of the reference signal configuration that are not explicitly identified in the information identifying the reference signal configuration ([0042] discloses virtual cell identifier is associated with non-virtual reference signals for a plurality of cells and the user equipment may blind decode the cells or choose one of the cells (at block 440) to identify the non-virtual reference signals. The user equipment may then decode or demodulate (at block 430) the interfering signals based on the virtual and non-virtual reference signals)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Sang to include wherein the information identifying the reference signal configuration explicitly identifies a first subset of parameters of the reference signal configuration, to enable blind decoding in connection with a second subset of parameters of the reference signal configuration that are not explicitly identified in the information identifying the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461